DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed 1/20/2021 have been entered and made of record.

The Applicant has canceled claim(s) 1-92.
The application has pending claim(s) 93-118.

The replacement drawings were received on 1/20/2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
Page 1 at lines 4-6: The Cross-Reference section is objected to because it needs to be updated to indicate that this application is a Continuation of 15/792,460 filed October 24, 2017 (now Patent No. 10,871,426) which claims the benefit of U.S. Provisional Patent Application No. 62/412,529.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 115 is objected to because of the following informalities: 
Claim 115 at line 2: “comprising stain,” should be -- comprising the stain, --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 93-104 and 111-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garsha et al (WO 2016/189065 A1, provided by Applicant’s Information Disclosure Statement – IDS) in view of Platt et al (“Tissue Floaters and Contaminants in the Histology Laboratory” – Arch Pathol Lab Met – June 2009, pages 973-978 – provided by Applicant’s Information Disclosure Statement – IDS).
Re Claim 93: Garsha discloses a system for assessing a stain (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0213]-[0214], assess a stain quality of a slide, computer processor implemented), the system comprising: a specimen slide imaging device (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0213]-[0214], capture image data of the stained slides using the imaging system [e.g. Symphony instrument by Ventana Medical Systems]); a computer memory storing a reference signature (see Garsha, claim 24, [0028], [0033], [0035], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0213]-[0214], pre-determined cutoff values are stored in memory); a processor in communication with the specimen slide imaging device and the computer memory, the processor having instructions that, when executed, cause the processor to (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0213]-[0214], computer processor implementing the stored instructions): receive from the specimen slide imaging device a digital color image of a stained slide (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0213]-[0214], capture image data of the stained slides using the imaging system [e.g. Symphony instrument by Ventana Medical Systems] wherein e.g. images are acquired at about 96 wavelengths ranging from about 400nm to about 800nm [red: 625-740nm, green: 500-565nm, blue:450-485nm]); process the digital color image to produce a background stain signature comprising at least one staining parameter value (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], compute metrics based on the intensity images wherein a metric is a descriptor of uniformity and distribution of pixel intensity values in the intensity images wherein the pixel intensity values correspond to signals from a detectable stain in each intensity image); retrieve the reference signature from the computer memory (see Garsha, claim 24, [0028], [0033], [0035], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0213]-[0214], use pre-determined cutoff values that are stored in memory); and compare the background stain signature to the reference signature to assess the stain (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], assess a stain quality of a slide by comparing the computed metrics to pre-determined cutoff values).
However Garsha fails to explicitly disclose wherein the slide is a blank slide.
	Platt discloses that the slide is a blank slide (see Platt, Figure 4, Section “Contaminants Picked Up on Blank Slides …” on pages 974-975, Section “Contaminants Picked Up on Blank Slides …” on pages 975-976, paragraph “Lastly, we wanted to determine …” in page 978, blank slides to run alone and then also alternating with tissue sections through a stainer [e.g. Symphony slide stainer by Ventana Medical Systems] and imaged via a microscope to assess contaminants via processors).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garsha’s system using Platt’s teachings by including blank slides to run alone and then also alternating with tissue sections to Garsha’s staining process in order to improve the quality assessment by also assessing cross-contamination quality (see Platt, Figure 4, Section “Contaminants Picked Up on Blank Slides …” on pages 974-975, Section “Contaminants Picked Up on Blank Slides …” on pages 975-976, paragraph “Lastly, we wanted to determine …” in page 978).

Re Claim 94: Garsha further discloses wherein the system further comprises a user interface in communication with the processor that outputs the result of the assessment (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0180], [0213]-[0214], assess a stain quality of a slide and a display output for proving the output, computer having a graphical user interface).

Re Claim 95: Garsha further discloses wherein the at least one staining parameter value comprises an overall staining intensity value (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], compute metrics based on the intensity images wherein a metric is a descriptor of uniformity and distribution of pixel intensity values in the intensity images wherein the pixel intensity values correspond to signals from a detectable stain in each intensity image).

Re Claim 96: Garsha further discloses wherein the processor further includes instructions that, when executed, cause the processor to separate the digital color image into individual color channels (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], unmixing the multispectral image e.g. wherein multispectral images are acquired at about 96 wavelengths ranging from about 400nm to about 800nm [red: 625-740nm, green: 500-565nm, blue:450-485nm]).

Re Claim 97: Garsha further discloses wherein the at least one staining parameter value comprises a red staining intensity value (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], unmixing the multispectral image e.g. wherein multispectral images are acquired at about 96 wavelengths ranging from about 400nm to about 800nm [red: 625-740nm, green: 500-565nm, blue:450-485nm] and then compute metrics based on the intensity images wherein a metric is a descriptor of uniformity and distribution of pixel intensity values in the intensity images wherein the pixel intensity values correspond to signals from a detectable stain in each intensity image).

Re Claim 98: Garsha further discloses wherein the at least one staining parameter value comprises a green staining intensity value (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], unmixing the multispectral image e.g. wherein multispectral images are acquired at about 96 wavelengths ranging from about 400nm to about 800nm [red: 625-740nm, green: 500-565nm, blue:450-485nm] and then compute metrics based on the intensity images wherein a metric is a descriptor of uniformity and distribution of pixel intensity values in the intensity images wherein the pixel intensity values correspond to signals from a detectable stain in each intensity image).

Re Claim 99: Garsha further discloses wherein the at least one staining parameter value comprises a blue staining intensity value (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], unmixing the multispectral image e.g. wherein multispectral images are acquired at about 96 wavelengths ranging from about 400nm to about 800nm [red: 625-740nm, green: 500-565nm, blue:450-485nm] and then compute metrics based on the intensity images wherein a metric is a descriptor of uniformity and distribution of pixel intensity values in the intensity images wherein the pixel intensity values correspond to signals from a detectable stain in each intensity image).

Re Claim 100: Garsha as modified by Platt further discloses wherein the processor further includes instructions that, when executed, cause the specimen slide imaging device to acquire a plurality of digital color images of different areas of the stained blank slide (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0213]-[0214], for each stained slide (wherein Platt makes obvious that the stained slides include blank slides that are run alone and then also alternating with tissue sections through a stainer [e.g. Symphony slide stainer by Ventana Medical Systems]): unmixing the multispectral image to identify multiple targets of multiple areas e.g. wherein multispectral images are acquired at about 96 wavelengths ranging from about 400nm to about 800nm [red: 625-740nm, green: 500-565nm, blue:450-485nm] and then compute metrics based on the intensity images wherein a metric is a descriptor of uniformity and distribution of pixel intensity values in the intensity images wherein the pixel intensity values correspond to signals from a detectable stain in each intensity image) (see Platt, Figure 4, Section “Contaminants Picked Up on Blank Slides …” on pages 974-975, Section “Contaminants Picked Up on Blank Slides …” on pages 975-976, paragraph “Lastly, we wanted to determine …” in page 978, blank slides to run alone and then also alternating with tissue sections through a stainer [e.g. Symphony slide stainer by Ventana Medical Systems] and imaged via a microscope to assess contaminants via processors).  See claim 93 for obviousness and motivation statements.

Re Claim 101: Garsha as modified by Platt further discloses wherein the processor further includes instructions that, when executed, cause the processor to process the plurality of digital color images to produce a background stain signature comprising at least one stain parameter value for each image of the plurality (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0213]-[0214], for each stained slide (wherein Platt makes obvious that the stained slides include blank slides that are run alone and then also alternating with tissue sections through a stainer [e.g. Symphony slide stainer by Ventana Medical Systems]): unmixing the multispectral image to identify multiple targets of multiple areas e.g. wherein multispectral images are acquired at about 96 wavelengths ranging from about 400nm to about 800nm [red: 625-740nm, green: 500-565nm, blue:450-485nm] and then compute metrics based on the intensity images wherein a metric is a descriptor of uniformity and distribution of pixel intensity values in the intensity images wherein the pixel intensity values correspond to signals from a detectable stain in each intensity image) (see Platt, Figure 4, Section “Contaminants Picked Up on Blank Slides …” on pages 974-975, Section “Contaminants Picked Up on Blank Slides …” on pages 975-976, paragraph “Lastly, we wanted to determine …” in page 978, blank slides to run alone and then also alternating with tissue sections through a stainer [e.g. Symphony slide stainer by Ventana Medical Systems] and imaged via a microscope to assess contaminants via processors).  See claim 93 for obviousness and motivation statements.

Re Claim 102: Garsha further discloses wherein the at least one stain parameter value for each image of the plurality comprises an overall staining intensity value (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], compute metrics based on the intensity images wherein a metric is a descriptor of uniformity and distribution of pixel intensity values in the intensity images wherein the pixel intensity values correspond to signals from a detectable stain in each intensity image).

Re Claim 103: Garsha further discloses wherein the staining parameter value comprises an overall staining uniformity value (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], compute metrics based on the intensity images wherein a metric is a descriptor of uniformity and distribution of pixel intensity values in the intensity images wherein the pixel intensity values correspond to signals from a detectable stain in each intensity image).

Re Claim 104: Garsha as modified by Platt further discloses wherein the processor further includes instructions that, when executed, cause the processor to separate each digital color image of the plurality into individual color channels (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], unmixing the multispectral image e.g. wherein multispectral images are acquired at about 96 wavelengths ranging from about 400nm to about 800nm [red: 625-740nm, green: 500-565nm, blue:450-485nm]).  See claim 93 for obviousness and motivation statements.

Re Claim 111: Although Garsha discloses wherein the reference signature is based on a digital image of a stained slide acquired using the specimen slide imaging device (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], capture image data of reference acceptable and unacceptable slides [control slides with known staining properties] using the imaging system, such image data is then used as the basis for developing correlations between the computed metrics so as to establish the pre-determined cutoff values [wherein a metric is a descriptor of uniformity and distribution of pixel intensity values in the intensity images]), Garsha as modified by Platt however fails to explicitly disclose that the reference signature is based on a digital image of an unstained slide. The Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Garsha's [as modified by Platt] system by including the reference signature to also be based on a digital image of an unstained slide acquired using the specimen slide imaging device to Garsha’s [as modified by Platt] pre-determined cutoff value processing. These limitations are exceedingly well known and typical in the image diagnostic field of endeavor when standardizing pre-determined threshold/cutoff values and therefore would be exceedingly obvious modifications toward Garsha's [as modified by Platt] system in order to broaden the standardization of the pre-determined threshold/cutoff values to other known standard types of tissue and stained/unstained combinations.

Re Claim 112: Garsha as modified by Platt further discloses wherein the reference signature is based on a digital image, acquired using the specimen slide imaging device, of a blank slide stained with a stain of known quality (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0213]-[0214], reference acceptable and unacceptable slides [control slides with known staining properties - (wherein Platt makes obvious that the slides include blank slides that are run alone and then also alternating with tissue sections through a stainer [e.g. Symphony slide stainer by Ventana Medical Systems])] are used as the basis for developing correlations between the computed metrics so as to establish the pre-determined cutoff values) (see Platt, Figure 4, Section “Contaminants Picked Up on Blank Slides …” on pages 974-975, Section “Contaminants Picked Up on Blank Slides …” on pages 975-976, paragraph “Lastly, we wanted to determine …” in page 978, blank slides to run alone and then also alternating with tissue sections through a stainer [e.g. Symphony slide stainer by Ventana Medical Systems] and imaged via a microscope to assess contaminants via processors). See claim 93 for obviousness and motivation statements.

Re Claim 113: Garsha further discloses wherein the processor further includes instructions that, when executed, cause the processor to compare the result of the assessment to a predetermined stain quality threshold stored in the computer memory and output a result as to whether the stain quality is above the predetermined stain quality threshold (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0213]-[0214], assess a stain quality of a slide by checking if the computed metrics meet or exceed the pre-determined cutoff values).

Re Claim 114: As to claim 114, the discussions are addressed with regard to claim 93 respectively. Further, Garsha as modified by Platt further discloses a system for controlling stain quality (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0213]-[0214], assess a stain quality of a slide, computer processor implemented), the system comprising: a system for assessing a stain according to Claim 93 (see the discussions addressed with regard to claim 93); a staining bath comprising the stain (see Platt, Figure 4, Section “Contaminants Picked Up on Blank Slides …” on pages 974-975, Section “Contaminants Picked Up on Blank Slides …” on pages 975-976, paragraph “Lastly, we wanted to determine …” in page 978, blank slides to run alone and then also alternating with tissue sections through a stainer [e.g. Symphony slide stainer by Ventana Medical Systems] and staining baths and imaged via a microscope to assess contaminants via processors); one or more valves in communication with the processor, wherein the processor further includes instructions that, when executed, trigger the one or more valves to adjust the stain based on the assessment (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0152], [0154]-[0155], [0213]-[0214], assess a stain quality of a slide and perform adjustment of the staining conditions).  See claim 93 for obviousness and motivation statements.

Obviousness-Type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 93-113 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 and 26 of U.S. Patent No. 10,871,426 in view of Garsha et al (WO 2016/189065 A1, provided by Applicant’s Information Disclosure Statement – IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention of ‘426 U.S. Patent obviously encompasses the present claimed invention and differ only in the terminology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of claims 1-16 and 26 of ‘426 U.S. Patent as general teachings for a system for assessing a stain as claimed by claims 93-113 of the present application.  The claimed invention of ‘426 U.S. Patent obviously encompasses the present claimed invention.
	However, claims 1 and 26 of ‘426 U.S. Patent fails to explicitly disclose or fairly suggest a system comprising a computer memory storing a reference signature, a processor in communication with the specimen slide imaging device and the computer memory, the processor having instructions that, when executed, cause the processor to perform the method, retrieve the reference signature from the computer memory [as recited in claim 93 of the present application]; a user interface in communication with the processor that outputs the result of the assessment [as recited in claim 94 of the present application]; compare the result of the assessment to a predetermined stain quality threshold stored in the computer memory [as recited in claim 113 of the present application].
	Garsha discloses such features (see the Prior Art Rejection Section with regards to claims 93, 94, and 113 above for further detailed discussions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘426 U.S. Patent using Garsha’s teachings by including the system components to perform the method in order to broaden the stain assessment process (see Garsha, claim 24, [0028], [0033], [0078], [0084]-[0085], [0090], [0092]-[0093], [0096], [0121]-[0122], [0147], [0154]-[0155], [0170]-[0171], [0213]-[0214]).

Allowable Subject Matter
Claims 115-118 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357. The examiner can normally be reached Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 14, 2022